Name: Commission Directive 89/2/EEC of 15 December 1988 amending Council Directive 66/402/EEC on the marketing of cereal seed
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 1989-01-07

 Avis juridique important|31989L0002Commission Directive 89/2/EEC of 15 December 1988 amending Council Directive 66/402/EEC on the marketing of cereal seed Official Journal L 005 , 07/01/1989 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 28 P. 0099 Swedish special edition: Chapter 3 Volume 28 P. 0099 *****COMMISSION DIRECTIVE of 15 December 1988 amending Council Directive 66/402/EEC on the marketing of cereal seed (89/2/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 88/506/EEC (2), and in particular Article 2 (1b) thereof, Whereas Council Directive 88/380/EEC (3) makes provision for including hybrids of rye within the scope of Directive 66/402/EEC and empowers the Commission to adopt the necessary amendments to the definitions in Article 2 (1) of that Directive; whereas Directive 88/380/EEC also empowers the Commission to make amendments to the Annexes to Directive 66/402/EEC in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye; Whereas, owing to the increased importance in the Community of hybrid varieties of rye, the amendments to the definitions should be adopted now; Whereas the amendments to the Annexes depend upon the results of a temporary experiment organized pursuant to Article 13a of Directive 66/402/EEC and cannot yet be made; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/402/EEC is hereby amended as follows: 1. In Article 2 (1) (Ca), in the introductory words, 'rye', is inserted after 'rice,'; 2. In Article 2 (1) (E), in the introductory words, 'canary grass and rye, other than hybrids in each case, sorghum,' is replaced by 'canary grass, other than hybrids, rye, sorghum,'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 July 1990. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 15 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 274, 6. 10. 1988, p. 44. (3) OJ No L 187, 16. 7. 1988, p. 31.